Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 16-25) in the reply filed on 6/30/2022 is acknowledged.  The traversal is on the ground(s) that the process as claimed is specially adapted to form the product.  This is not found persuasive because a process is only "specially adapted" for the manufacture of a product if the claimed process inherently produces the claimed product with the technical relationship being present between the claimed process and the claimed product.  See MPEP 1893.03(d).  Here, the product is provided with additional aspects that need not necessarily result from the claimed process such as the water vapor permeability of Claim 27 and the article of Claim 28.  Thus, since the process need not inherently produce all aspects of the claimed product and since the special technical feature is known in the prior art, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 recites 80-100% a polyol and an isocyanate (I1) and 0-20% of a compound (C1) having at least two isocyanate reactive groups.  It is unclear if the second recitation relative to C1 is meant to limit the amount of isocyanate (I1) that can have two or more isocyanate groups, i.e. limits the amount of polyisocyanate that may be in the polyurethane, or if it merely states a second optional compound.  Based on the specification, Examiner submits it merely states a second optional compound and does not limit the type of isocyanate making up (I1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-18, 20-22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2007/0124849) in view of Takata et al. (US 2002/0192454).
Regarding Claim 16, 20-22, 24 and 25, Williams et al. teaches welding together two identical thermoplastic layers [60] to form a waterproof seam (See page 5, paragraph [0062] and Fig. 4), wherein the thermoplastic layers [60] are preferably water vaper permeable polyurethanes (See pages 4-5, paragraph [0058], and note thermoplastic polyurethanes are known to be elastomers), may be microporous (See page 5, paragraph [0059]), and preferably bondable at a temperature including 200 ˚C (See page 5, paragraph [0060], and note the disclosed bonding temperature at least render obvious welding at this temperature to effect bonding as desired at the seam).  Williams et al. teaches the microporous layers may be polyurethane, exhibit air permeability, and are preferably 5 to 40 microns with an interconnecting structure of micro voids (See page 2-3, paragraph [0035]), but is silent as to the diameter of the micro pores/voids.  It is also noted Williams et al. specifically teaches the thermoplastic polyurethane layer, which may be microporous, should be equal to about 1 mil, or 25 microns (See page 5, paragraph [0061]).
  It would have been apparent known pore sizes described for microporous films would have predictably been suitable as the microporous film in Willams et al.  At the very least, the microporous thermoplastic layer [60] would have had, or at least could have had pore diameters, such as are known in microporous thermoplastic films in similar breathable, waterproof applications, or that are otherwise commercially available.  Takata et al. teaches thermoplastic microporous films having micropores (See Abstract), a type which are described as being well-known for moisture permeable waterproof clothing (See page 1, paragraph [0004]), have a pore diameter of 0.06 to 3 microns, i.e. 60 to 3000 nm (See page 1, paragraph [0014]) and may be polyurethane (See page 2, paragraph [0025]).  Although the film therein is designed to improve ion permeability, Takata et al. indicates commercially available porous films having air permeability, such as is desired in Williams et al., have a thickness of 25 microns and an average pore diameter of 0.050 microns, i.e. 50 nm (See page 4, paragraphs [0068]-[0070] and Table 1).  It would have been apparent or at least obvious to a person having ordinary skill in the art at the time of invention that “microporous” either represent or is inclusive of the ranges of pore diameter known in the prior art for microporous films, such as 0.05 micron diameter pores.  Further, at the very least it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize microporous pore sizes known to produce air permeability, such as 0.05 microns, that are commercially available for 25 micron thermoplastic films when utilizing the 25 micron, air permeable, microporous polyurethane film that is taught as thermoplastic film [60].  Such 0.05 pores sizes, if not understood to be encapsulated by the term “microporous,” would have predictably been available and suitable as the microporous film such as is taught for thermoplastic film [60] since it predictably would had the required characteristics desired, namely water impermeability and vapor permeability. 
Regarding Claim 17, Williams et al. teaches welding may occur by applying for 3 seconds (See page 9, paragraph [0093]).
Regarding Claim 18, Williams et al. teaches standard methods of welding typically performed in open air, such as impulse welding (See page 3, paragraph [0049]), and does not specify a specific atmosphere.  This implies or at least renders obvious that welding could have been perform suitably in a standard air atmosphere.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. and Takata et al. as applied to Claim 16, and further in view of Huynen et al. (US 6,279,745).
Regarding Claim 19, Williams et al. and Takata et al. recite the method of Claim 16 as discussed above.  Williams et al. further teaches sealing may occur via impulse heating methods (See page 3, paragraph [0049]), but it silent on the pressure when using such methods.  However, it is known that typical impulse heating will apply 3-4 bar pressure when forming a weld between polymer layers (See, for example, Huynen et al., col. 4, lines 1-6).  Thus, at least when using impulse methods, such as are taught to be suitable for the welding in Williams et al., it would have been obvious to a person having ordinary skill in the art at the time of invention to use 3-4 bar.  Doing so would have predictably been suitable when forming a polymeric weld with an impulse welder.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. and Takata et al. as applied to Claim 16, and further in view of Dutta et al. (US 5,650,225).
Regarding Claim 23, Williams et al. and Takata et al. recite the method of Claim 16 as discussed above.  Williams et al. further teaches thermoplastic polyurethane as described above, but it silent as to its specific makeup.  However, it is well known and standard to form polyurethane, including thermoplastic polyurethanes for microporous breathable films, from diols and isocyanates (See for example, Dutta et al., col. 2, line 54 to col. 3, line 15, teaching the thermoplastic polyurethane is formed from diols and isocyanates for a microporous, waterproof breathable film).  Thus, it would have been obvious to a person having ordinary skill in the art to utilize primarily diols and isocyanates to form the thermoplastic polyurethane in Williams et al. because this is standard for forming polyurethanes and would have predictably formed a suitable waterproof, breathable microporous polyurethane as needed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746